DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 03/28/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. No amendment was made to the claims, except for the claims grouped under 35 U.S.C. 101. No claims were cancelled. No new matter was added.

Response to Arguments

3.	Claims 14, 15 - 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recited a “computer-readable medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. 
The Examiner suggested that the Applicant add the limitation “non-transitory” to the processor readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 
The rejection is withdrawn based on Applicant’s corrective action.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 11:
	Applicant alleges that there is no disclosure in Wang that states a slice header can contain multiple sub-picture IDs (to make a reference picture set to be shared among multiple sub- pictures). 
 	According to Wang, the reference picture list is defined only by the slice header (which cannot be shared with multiple sub-pictures). 
   	Applicant further argues that, in Wang, no teachings or suggestions about the sharing of a reference picture set between sub-pictures is disclosed. Rather, in Wang, it is specified that a slice header corresponds to only one sub-picture. Such descriptions of Wang do not disclose or teach the distinctive features of claim 1, but rather teaches it away. 
   	The explanations about the distinctive features of claim 1 described above are also applied to each of other independent claims 8 and 15 of the present application. 
  	Therefore, no amendment is required, and not every limitation of the independent claims 1, 8, and 15 is taught or suggested by Chujoh or Wang, whether these references are considered individually or in combination. 
 	For at least the reasons set forth above, applicant submits that claims 1 - 20 pending in this application, are in condition for allowance over the cited references. Accordingly, applicant requests reconsideration and withdrawal of the outstanding rejections and earnestly solicits an indication of allowable subject matter. 
 Response to Applicant’s arguments
Examiner, however, does not ascribe to Applicant’s line of reasoning. After extensive review of Applicant’s arguments, Examiner disagrees that, in Wang, no teachings or suggestions about the sharing of a reference picture set between sub-pictures is disclosed, and that such descriptions of Wang do not disclose or teach the distinctive features of claim 1, but rather teaches it away.
 	It is reiterated that, Chujoh discloses: a decoding method, comprising: configuring a reference picture list for a target sub-picture of a target picture; (See Chujoh, Par. 0017: Fig. 4 is a conceptual diagram illustrating an example of reference pictures and reference picture lists; Par. 0080: a reference picture list is a list including reference pictures stored in a reference picture memory 306) and performing decoding on the target sub-picture using the reference picture list for the target sub-picture, (See Chujoh, Abstract: subpicture decoder(s) configured to decode respective subpictures; Par. 0057: set of coding parameters referred to by the image decoding device 31 to decode each subpicture sequence in a target sequence)  
Wang teaches the features: wherein whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture is determined. (See Wang, Abstract and Pars. 0050, 0062 and 0127 - 0131: disclosure suggesting that a target sub-picture shares a reference picture list for other sub-pictures of the target picture)
	Moreover, the combination of Chujoh and Wang discloses a decoding method, wherein a reference picture list for one of the multiple sub-picture groups is generated from decoding of a picture header, (See Wang, Par. 0102: slice header 514 contains parameters that are specific to one or more corresponding slices 524 in a picture) and wherein: the target picture includes multiple sub-pictures, a part of the multiple sub-pictures share an identical reference picture list with each other, and remaining one or more sub-pictures, other than the part of the multiple sub-pictures, use different respective reference picture lists. (See Wang, disclosure in Claim 19: bitstream further comprises a sequence parameter set (SPS) containing a sub-picture identifier (IDs) for a sub-picture; Par. 0053: picture may also be partitioned into one or more sub-pictures. A sub-picture is a rectangular set of tile groups/slices that begins with a tile group; See further Wang, Par. 0122: sub-picture identification may still be signaled as the ID may be referred to by VCL NAL units/tile groups that are included in the extracted sub-picture. This may allow the sub-picture IDs to remain the same when extracting the sub-picture; - (i.e., teaching of feature: one or more sub-pictures in each of the multiple sub-picture groups share an identical reference picture list with each other)) 	
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 

9.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chujoh et al. (US 20200177922 A1), hereinafter “Chujoh,” in view of Wang et al. (US 20210337228 A1), hereinafter “Wang.”

	In regard to claim 1, Chujoh discloses: a decoding method, (See Chujoh, Abstract: video decoding device (drawn to a video decoding method)) comprising: 
configuring a reference picture list for a target sub-picture of a target picture; (See Chujoh, Par. 0017: Fig. 4 is a conceptual diagram illustrating an example of reference pictures and reference picture lists; Par. 0080: a reference picture list is a list including reference pictures stored in a reference picture memory 306) and
performing decoding on the target sub-picture using the reference picture list for the target sub-picture, (See Chujoh, Abstract: subpicture decoder(s) configured to decode respective subpictures; Par. 0057: set of coding parameters referred to by the image decoding device 31 to decode each subpicture sequence in a target sequence)  
Chujoh is not specific about the feature: “wherein whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture is determined.
Nonetheless Wang teaches the features: wherein whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture is determined. (See Wang, Abstract and Pars. 0050, 0062 and 0127 - 0131: disclosure suggesting that a target sub-picture shares a reference picture list for other sub-pictures of the target picture)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chujoh and Wang, before him/her, to combine the features of those references, in order to implement a method of decoding to perform decoding on a target sub-picture using a reference picture list for the target sub-picture along with determining whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture as claimed.
	In regard to claim 2, the combination of Chujoh and Wang discloses: the decoding method of claim 1, wherein whether the target sub-picture shares the reference picture list for the additional sub-picture is determined based on pieces of information about a picture header and a slice header of the target sub-picture. (See above rationale for rejection of Claim 1 in regard to the target sub-picture sharing the reference picture list for the additional sub-picture; See further Wang, Par. 0050: processing units decoding neighboring tiles may be limited to conveying a shared slice header; Par. 0068: slice headers include a sub-picture ID indicating the sub-picture that contains the corresponding slices; Par. 0127: sub-picture ID may be present in the first bits of tile group headers (equivalent to picture headers))	In regard to claim 3, the combination of Chujoh and Wang discloses: the decoding method of claim 2, wherein the picture header includes information indicating whether sub-pictures of the target picture share a reference picture list, configured using the picture header, with each other. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 3; - Chujoh relates to the concept the picture header in regard to reference picture list at Pars. 0061, 0078 and 0080 along with Fig. 4; - Wang discloses slice header information along with in SPS (Par. 0068). See also Par. 0102 and Fig. 5: slice header 514 for picture data in the bitstream for picture 521; slice header may contain slice information and reference picture lists)	In regard to claim 4, the combination of Chujoh and Wang discloses: the decoding method of claim 2, wherein the picture header includes information indicating a sub-picture identifier of the additional sub-picture having the reference picture list shared by the target sub-picture. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 4, since the additional features added to Claim 2 to make up Claim 4 are not novel to disclosure of the cited references; See also Wang, disclosure in Claim 19: bitstream further comprises a sequence parameter set (SPS) containing a sub-picture identifier (IDs) for a sub-picture)	In regard to claim 5, the combination of Chujoh and Wang discloses: the decoding method of claim 1, wherein: the target picture includes multiple sub-pictures, the multiple sub-pictures are divided into multiple sub-picture groups, (See Wang, Par. 0053: picture may also be partitioned into one or more sub-pictures. A sub-picture is a rectangular set of tile groups/slices that begins with a tile group) and one or more sub-pictures in each of the multiple sub-picture groups share an identical reference picture list with each other. (See Wang, Par. 0053 as cited above; See further Wang, Par. 0122: sub-picture identification may still be signaled as the ID may be referred to by VCL NAL units/tile groups that are included in the extracted sub-picture. This may allow the sub-picture IDs to remain the same when extracting the sub-picture)	In regard to claim 6, the combination of Chujoh and Wang discloses: the decoding method of claim 5, wherein a reference picture list for one of the multiple sub-picture groups is generated from decoding of a picture header. (See rationale applied to rejection of Claim 4 and Claim 5 as analyzed above and in regard to multiple sub-picture groups; See also Wang, Par. 0102: slice header 514 contains parameters that are specific to one or more corresponding slices 524 in a picture) 	In regard to claim 7, the combination of Chujoh and Wang discloses: the decoding method of claim 1, wherein: the target picture includes multiple sub-pictures, a part of the multiple sub-pictures share an identical reference picture list with each other, and remaining one or more sub-pictures, other than the part of the multiple sub-pictures, use different respective reference picture lists. (See rationale applied to rejection of Claim 4 and Claim 5 as analyzed above and in regard to multiple sub-picture groups; the additional features added to Claim 1 to make up Claim 7 are not novel to disclosure of the cited references)	In regard to claim 8, the combination of Chujoh and Wang discloses: an encoding method, (See Chujoh: title indicates a video decoding device  and video encoding device; See also Par. 0012 and Figs. 5, 6 and 16, 17: image encoding device; See further Figs. 21 and 22) comprising: configuring a reference picture list for a target sub-picture of a target picture; and generating encoded information about a target block by performing encoding on the target sub-picture that uses the reference picture list for the target sub-picture, wherein whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture is determined. (Claim 8 is an encoding method that is the counterpart to the decoding method of Claim 1 and is therefore rejected based on the same rationale applied to rejection of Claim 1; - See above citations from the Chujoh reference) 	In regard to claim 9, the claim discloses the encoding method of claim 8, wherein pieces of information about a picture header and a slice header of the target sub-picture indicate whether the target sub-picture shares the reference picture list for the additional sub-picture. (Claim 9 is an encoding method that is the counterpart to the decoding method of Claim 2 and is therefore rejected based on the same rationale applied to rejection of Claim 2) 	In regard to claim 10, the claim discloses the encoding method of claim 9, wherein the picture header includes information indicating whether sub-pictures of the target picture share a reference picture list, configured using the picture header, with each other. (Claim 10 is an encoding method that is the counterpart to the decoding method of Claim 3 and is therefore rejected based on the same rationale applied to rejection of Claim 3)	In regard to claim 11, the claim discloses the encoding method of claim 9, wherein the picture header includes information indicating a sub-picture identifier of the additional sub-picture having the reference picture list shared by the target sub-picture. (Claim 11 is an encoding method that is the counterpart to the decoding method of Claim 4 and is therefore rejected based on the same rationale applied to rejection of Claim 4)	In regard to claim 12, the claim discloses the encoding method of claim 9, wherein: the target picture includes multiple sub-pictures, the multiple sub-pictures are divided into multiple sub-picture groups, and one or more sub-pictures in each of the multiple sub-picture groups share an identical reference picture list with each other. (Claim 12 is an encoding method that is the counterpart to the decoding method of Claim 5 and is therefore rejected based on the same rationale applied to rejection of Claim 5)	In regard to claim 13, the claim discloses the encoding method of claim 8, wherein: the target picture includes multiple sub-pictures, a part of the multiple sub-pictures share an identical reference picture list with each other, and remaining one or more sub-pictures, other than the part of the multiple sub-pictures, use different respective reference picture lists. (Claim 13 is an encoding method that is the counterpart to the decoding method of Claim 7 and is therefore rejected based on the same rationale applied to rejection of Claim 7)	In regard to claim 14, the combination of Chujoh and Wang discloses: a storage medium storing a bitstream generated by the encoding method of claim 8. (See rationale applied to rejection of Claim 8)	In regard to claim 15, the combination of Chujoh and Wang discloses: a computer-readable storage medium storing a bitstream, the bitstream including encoded information about a target sub-picture of a target picture, wherein: information about the target sub-picture is generated by performing decoding on encoded information about the target sub-picture, decoding is performed on the target sub-picture using the information about the target sub-picture, is a reference picture list for the target sub-picture is configured, decoding is performed on the target sub-picture that uses the reference picture list for the target sub-picture, and whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture is determined. (See rationale applied to rejection of Claim 1)	In regard to claim 16, the claim discloses the computer-readable storage medium of claim 15, wherein whether the target sub-picture shares the reference picture list for the additional sub-picture is determined based on pieces of information about a picture header and a slice header of the target sub-picture. (See rationale applied to rejection of Claim 2)	In regard to claim 17, the claim discloses the computer-readable storage medium of claim 16, wherein the picture header includes information indicating whether sub-pictures of the target picture share a reference picture list, configured using the picture header, with each other. (See rationale applied to rejection of Claim 3)	In regard to claim 18, the claim discloses the computer-readable storage medium of claim 16, wherein the picture header includes information indicating a sub-picture identifier of the additional sub-picture having the reference picture list shared by the target sub-picture. (See rationale applied to rejection of Claim 4)	In regard to claim 19, the claim discloses the computer-readable storage medium of claim 15, wherein: the target picture includes multiple sub-pictures, the multiple sub-pictures are divided into multiple sub-picture groups, and one or more sub-pictures in each of the multiple sub-picture groups share an identical reference picture list with each other. (See rationale applied to rejection of Claim 5)	In regard to claim 20, the claim discloses the computer-readable storage medium of claim 15, wherein: the target picture includes multiple sub-pictures, a part of the multiple sub-pictures share an identical reference picture list with each other, and remaining one or more sub-pictures, other than the part of the multiple sub-pictures, use different respective reference picture lists. (See rationale applied to rejection of Claim 7)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Aono et al. (US 20210112246 A1) teaches IMAGE ENCODING DEVICE, ENCODED STREAM EXTRACTION DEVICE, AND IMAGE DECODING DEVICE.
Yu et al. (US 20210076036 A1) teaches ENCODING METHOD AND APPARATUS, AND DECODING METHOD AND APPARATUS.
	·	

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487